10

i

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 1 of 43

recon FILED

1501 Amazon Avenue

Sacramento, California 95835 DEC 17 2019

CLERK, U.S. 4
EASTERN DIStmey Se COURT

    

 

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

JAMES CONERLY, ET AL, 2:49 ©2535 JAM DB PS
Plaintiffs,vs. CASE NUMBER:
STATE OF CALIFORNIA, ET AL, COMPLAINT FOR A CIVIL CASE
Defendants.
JURY TRIAL REQUESTED
I. The Parties to This Complaint
A. Plaintiffs

1. James Conerly
1501 Amazon Avenue
Sacramento, Califomia 95835
916-595-2210

2. Marilyn Tillman-Conerly
1501 Amazon Avenue
Sacramento, California 95835
916-595-2210

3. Carina Conerly

 

CALIFORNIA
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19

1501 Amazon Avenue
Sacramento, California 95835
916-704-6755

M.T.

1501 Amazon Avenue
Sacramento, California 95835

916-704-6755

B. Defendants

1.

Kaiser Permanente

Amy Louise Gossett (PSYD) (BM)
Kaiser Permanente

Occupational Psychology

1660 E Roseville Parkway Ste 100
Roseville, Ca 95661
916-784-4000

916-878-4391.

Sabrina V KO (PT)

Kaiser Permanente

Occupational Medicine Physical Therapist

2016 Morse Ave
Sacramento, Ca 95825
916-973-5000.

Andrew K Lee (D.O.)
Kaiser Permanente
Medicine Station 3
1650 Response Road

Sacramento, Ca 95815

Page 2 of 43

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19

916-614-4040
916-973-5000.
4. TeriL. Trolio (PT)
Kaiser Permanente
Occupational Medicine Physical Therapist
2016 Morse Ave
Sacramento, Ca 95825
916-973-5499
916-973-5000.
5. Lien Quoc Tran (D.O)
Kaiser Permanente
Occupational Medicine
2016 Morse Ave
Sacramento, Ca 95825
916-973-5000
916-973-5499
6. SCIF
Angelia M. Diaz (Senior Claims Adjuster)
State Compensation Insurance Fund (SCIF)
2275 Gateway Oaks Drive
Sacramento, CA 95833
916-924-5113
amdiaz@scif.com
7. CalHR
Karla Broussard-Boyd (Administrative Law Judge II!)
California Department of Human Resources (CalHR)

Statutory Appeals Unit (SAU)

Page 3 of 43

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19

10.

11.

12.

1515 S Street Ste 500

Sacramento, Ca 95811

Makay Butz (Legal Assistant)

California Department of Human Resources (CalHR)
Statutory Appeals Unit (SAU)

1515 S Street Ste 500

Sacramento, Ca 95811

916-324-3857

Eraina Ortega (Director)

California Department of Human Resources (CalHR)
Statutory Appeals Unit (SAU)

1515 S Street Ste 500

Sacramento, Ca 95811

Superior Court of California County of Sacramento
Joginder Dhillon (Judicial Officer)

Superior Court of Califormia

County of Sacramento

William R. Ridgeway Family Relations Courthouse
3341 Power Inn Road

Sacramento, Ca 95826

Nora Williams (Mediator)

Superior Court of Califomia

County of Sacramento

Family Court Services

3341 Power Inn Road, First Floor

Sacramento, Ca 95826

916-875-2600

Page 4 of 43

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19

13.

14.

15.

16.

June D. Coleman (Temporary Judge)
Superior Court of Califomia
County of Sacramento
Carol Miller Justice Center
301 Bicentennial Circle
Sacramento, Ca 95826

Lauri Damrell (Judicial Officer)
Superior Court of California
County of Sacramento
William R. Ridgeway Family Relations Courthouse
3341 Power Inn Road
Sacramento, Ca 95826
CME
Paul Gurpal Sandhu (M.D.)
2255 Watt Ave Ste 80
Sacramento, Ca 95825
Records:

11620 Wilshire Blvd Ste 340
Los Angeles, Ca 90025
888-853-7944
Charmaine Aceituno
California Medical Evaluators, Inc.
11620 Wilshire Blvd Ste 340
Los Angeles, Ca 90025
888-853-7944 ext 337

Veracity Research Company
Kristy Michelle Torain

Page 5 of 43

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19

17.

18.

19.

20.

21.

1104 Dallas Drive #220

Denton, Texas 76205

940-391-7982

Veracity Research Company

1104 Dallas Drive #220

Denton, Texas 76205

Shaw Law Group, PC

Trish Higgins (Attorney)

Shaw Law Group, PC

425 University Ave Ste 200

Sacramento, Ca 95825

Sharif Roldan Tarpin

201 Country Place #190

Sacramento, Ca 95831

415-876-9548

CaiSTRS

David Todd Walton (Pension Program Manager Itl)
Califomia State Teachers Retirement System
100 Waterfront Place

West Sacramento, Ca 95605

916-414-5718

DWalton@CalSTRS.com

Derek Daniels (Pension Program Manager Il)
California State Teachers Retirement System
100 Waterfront Place

West Sacramento, Ca 95605

916-414-5734

Page 6 of 43

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 7 of 43

DDaniels@CalSTRS.com
22. Nicole Naddy

4020 Brushwood Way
Castlerock, CO 80109
925-550-4600

23. Darcy Mastow (Pension Program Manager 1)
California State Teachers Retirement System
100 Waterfront Place
West Sacramento, Ca 95605
916-414-5582
DMaslow@CaiSTRS.com

24. Christine Martinez (Personnel Services Manager)
California State Teachers Retirement System
100 Waterfront Place
West Sacramento, Ca 95605
916-414-4956
CMartinez@CalSTRS.com

25. Joshua Goldsmith (Associate Pension Program Manager)
California State Teachers Retirement System
100 Waterfront Place
West Sacramento, Ca 95605
916-414-5755
jgoidsmith@CaiSTRS.com

26. Bianca Novoa (Personnel Specialist)
California State Teachers Retirement System
100 Waterfront Place
West Sacramento, Ca 95605

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19

27.

28.

29.

30.

916-414-4932

BNovoa@CalSTRS.com

Ana Jessica Mosqueda (Disability Coordinator)
California State Teachers Retirement Systern
100 Waterfront Place

West Sacramento, Ca 95605

916-414-4986

AMosqueda@CalSTRS.com

Leslie Carter-Padilla (Payroll & Benefits Manager)
Califomia State Teachers Retirement System
100 Waterfront Place

West Sacramento, Ca 95605

916-414-4997

LCarter-Padilla@CaiSTRS.com

Stephanie Hill (Performance Management Specialist)
Califomia State Teachers Retirement System
100 Waterfront Place

West Sacramento, Ca 95605

916-414-4931

sthil@CalSTRS.com

Melissa Norcia (Director of Human Resources)
California State Teachers Retirement System
100 Waterfront Place

West Sacramento, Ca 95605

916-414-4974

916-397-5596

mnorcia@CalSTRS.com

Page 8 of 43

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19

31.

32.

Derek Bondurant (Classification & Compensation Analyst)
Califomia State Teachers Retirement System
100 Waterfront Piace

West Sacramento, Ca 95605

916-414-4965

DBondurant@CalSTRS.com

Cassandra Lichnock (Chief Operating Officer)
Califomia State Teachers Retirement Systern
100 Waterfront Place

West Sacramento, Ca 95605

916-414-4920

CLichnock@CalSTRS.com

. SEIU Local 1000

Pedro Leon (Union Representative)
SEIU Local 1000-Union Resource Center
1808 14" Street

Sacramento, Ca 95811

866-471-7348

PLeon@seiu1000.org

. Lezlie Uko (Director)

SEIU Local 1000-Union Resource Center
1808 14" Street

Sacramento, Ca 95811

866-471-7348

LUko@seiu100.org

. Brandi Lopes (President's Assistant)

Office of the President , Yvonne R. Walker

9

Page 9 of 43

 
10

i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 10 of 43

36.

35.

37.

SEIU Local 1000

1808 14% Street

Sacramento, Ca 95811
916-554-1297

916-634-2569

866-471-7348
Passistant@seiu1000.org

Labor Relations

Stacy Miranda (Labor Relations Manager)
Labor Relations Office

1515 S Street North Building Ste 500
Sacramento, Ca 95811
916-324-0476

SEIU International

Tiffany Morris

1800 Massachusetts Ave NW
Washington D.C. 20036
202-730-7226

. Mary Kay Henry (International President)

Service Employees Intemational Union, CTW, CLC
1800 Massachusetts Ave NW

Washington D.C. 20036

202-730-7000 ext 7708

America Renovation Center

Haim Blokh (CEO)

9245 Jellico Ave

Northridge, Ca 91325

10

 
10

it

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 11 of 43

38. Bessida Taonda

39. Lassane Bonkoungou

Basis for Jurisdiction

Under United States Civil Codes, 28 U.S.C. Section 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. In the case at hand,
this case involves complaints conceming violations of plaintiffs’ United States Constitutional
Rights Under the 5%. 6.14! Amendments right under the Civil Rights Act of 1964, Title VII,
and where Plaintiffs were and continued to be injured by all of defendants conspiracy with
intentions to do harm to all plaintiffs and their properties were damaged.

Statement of Claim

A. Kaiser Permanente

1.

1507 Amazon Ave

Sacramento, Ca 95835

1507 Amazon Ave

Sacramento, Ca 95835

Defendant, Amy Louise Gossett (PSYD) (BM),

Amy Louise Gossett asked Carina Conerly various questions about employer
CalSTRS, position held at CalSTRS as a Staff Services Analyst, Carina Conerly’s
family, and other various questions, which Carina Conerly willingly answered. Only
the questions that were specifically asked by Amy Louise Gossett about Carina
Conerty’s grievances submitted with SEIU Local 1000 were referred to SEIU Local
1000. Carina Conerly reported that most of the month of December of 2018 Carina
Conerly’s computer was not working and caused Carina Conerly’s caseload to
drastically increase. Amy Louise Gossett did not include important facts in her
05/16/2019 Work Comp MH/BH Encounter Record with Kaiser Permanente that were
reported to Amy Louise Gossett from Carina Conerly on 05/16/2019. Amy Louise

Gossett was inaccurate with the facts reported by Carina Conerly to Amy Louise

11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 12 of 43

 

 

Gossett in her 05/16/2019 Work Comp MH/BH Encounter Record with Kaiser
Permanente. Amy Louise Gossett reported that in this case, personnel actions
appear to be at least a substantial cause, mainly the harassment and discrimination
by supervisors and traumatic event at work, but also earlier events involving her
supervisor. Ultimately, however, a decision concerning this issue must be deferred to
a Trier of Fact rather than determined by a physician. However, Carina Conerly was
scheduled and attended another appointment with psychologist, Amy Louise Gossett
on 05/28/2019 for further evaluation. This was confusing that | had to attend another
evaluation appointment with Amy Louise Gossett when Amy Louise Gossett reported
in her 05/16/2019 Work Comp MH/BH Encounter Record with Kaiser Permanente
that a Trier of Fact was necessary and could not be determined by a physician. On
05/28/2019 Carina Conerly reported to Amy Louise Gossett that her physical pain
has gotten a little better and comes and goes but that her Stress has not been
treated. Carina Conerly told Amy Louise Gossett that she was only able to see a
Psychiatrist once through Worker's Comp on 05/17/2019 with Maria Josefina Santos
Caparas and she has not been treated since for stress. Amy Louise Gossett did the
aforementioned and etc

Defendant, Sabrina V KO (PT)

Sabrina V KO asked Carina Conerly to move in various positions during Physical
Therapy, most movements were too painful for Carina Conerly to complete. Sabrina
V KO attempted to get Carina Conerty to sit in a chair that was not supportive for
Carina Conerly’s condition and would of caused added pain, the chairs Sabrina V KO}
presented to Carina Conerly was either reclined in a position or sitting too tow.
Sabrina V KO left Carina Conerty standing for a lengthy time before returning and
eventually stating that Physical Therapy was not appropriate due to not being able to
perform the necessary movements for Physical Therapy treatment. This was

confusing that !| had to attend another Physical Therapy appointment when Teri L

12

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 13 of 43

 

 

Trolio reported in her 04/18/2019 Work Comp Encounter Record with Kaiser
Permanente that at this time, | do not feel she is an appropriate candidate for PT due
to her lack of tolerance and participation in the treatment. Sabrina V KO did the
aforementioned and etc

Andrew K Lee (D.0O.)

Carina Conerly called Kaiser Permanente on 04/03/2019 to be seen by her Primary
Care Physician, Andrew K Lee, for pain treatment of physical symptoms while
awaiting to be seen by a psychiatrist for Workers’ Compensation. Kaiser Permanente
informed Carina Conerly that there were no available appointments to be seen.
Carina Conerly asked that Andrew K Lee provide her a doctor's note for time off whild
waiting to be seen for pain treatment of physical symptoms from Andrew K Lee.
Andrew K Lee called Carina Conerfy on 04/04/2019 and informed Carina Conerly
that he would provide Carina Conerly with a doctor's note covering the dates of
04/03/2019 to 04/10/2019. Andrew K Lee referred Carina Conerly to Mental Health
Worker's Comp Doctor for treatment and evaluation. The Doctor's Note Andrew K
Lee provided on 04/03/2019 stated that the patient is placed off work from
04/03/2019 through 04/10/2019. The patient was evaluated and deemed able to
return to work at full capacity on 04/11/2019. This was confusing that Andrew K Lee
deemed me able to return to work at full capacity on 04/11/2019 when Andrew K Lee
told Carina Conerty that he could not evaluate her. On 04/24/2019 Carina Conerly
attended the Andrew K Lee Workers’ Compensation appointment referred by Lien
Quoc Tran. Andrew K Lee told Carina Conerly that he was not a Workers’
Compensation Doctor and asked Carina Conerly questions about what caused the
stress on her job. Carina Conerly told Andrew K Lee that she was requesting
medication for physical pain since Andrew K Lee told Carina Conertly that he does nof

handle Workers’ Compensation. Andrew K Lee requested many various bloodwork to

13

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 14 of 43

be completed and prescribed Baclofen. Andrew K Lee told me that | need to see a
Workers’ Compensation Psychiatrist. Andrew K Lee did the aforementioned and etc

4. TeriL. Trolio (PT)
Teri L. Trolio asked Carina Conerly to move in various positions during Physical
Therapy on 04/18/2019. Most movements were too painful for Carina Conerly to
complete. However, Carina Conerty did attempt all movements that could be
performed until the pain was unbearable. Teri L. Trolio asked Carina Conerly how
day-to-day activities were performed and Carina Conerly stated that she received
help from her father, James Conerly, and her mother, Marilyn Tillman-Conerly. Teri L
Trolio reported in her 04/18/2019 Work Comp Encounter Record with Kaiser
Permanente that at this time, | do not feel she is an appropriate candidate for PT due
to her lack of tolerance and participation in the treatment. Patient will be discharged
from Physical Therapy services if she is not seen for treatment within 60 days after
last visit. Teri L. Trolio did the aforementioned and etc

5. Lien Quoc Tran (D.O)
Carina Conerly attended her first Worker's Comp appointment with Lien Quoc Tran
on 04/08/2019. Lien Quoc Tran did not allow Carina Conerly to go into detail on the
work actions that caused Carina Conerly’s stress and told Carina Conerly that she
would need to be seen by a Psychiatrist, which Worker's Comp did not have. Lien
Quoc Tran said that he could only treat Carina Conerly’s physical symptoms. Carina
Coneriy was told by Lien Quoc Tran that he would state that Carina Conerly’s broken
headset and chair caused Carina Conerly's physical pain. Carina Conerly was
continuously interrupted and unable to describe in detail all causes of Carina
Conerly’s physical pain. Lien Quoc Tran also harshly pressed on Carina Conerly’s
back and caused Carina Conerly to have worse pain. Lien Quoc Tran reported in his
04/08/2019 Work Comp MH/BH Encounter Record with Kaiser Permanente that

Carina Conerly has pre-existing conditions that could cause her symptoms including

14

 
10

Il

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 15 of 43

chronic low back pain and mental health conditions. Carina Conerly had no pre-
existing conditions that would contribute to her physical pain in her back and neck
nor any mental health issues in the past. On 04/08/2019 Lien Quoc Tran prescribed
Carina Conerty Gabapentin 100mg. The Gabapentin made Carina Conerly feel
worse. On 04/11/2019 Carina Conerly went to Kaiser Permanente 2025 Morse Ave
Sacramento, Ca 95825 Emergency Room for Psychiatric Treatment per the referral
of the representative from the Crisis Line Call. On 04/11/2019 Carina Conerly went
to Lien Quoc Tran’s office to report the worse symptoms to Lien Quoc Tran and was
informed by the front desk receptionist that Lien Quoc Tran would call Carina Conerly
later in the day to discuss it. During the call with Lien Quoc Tran, he told Carina
Conerly to stop taking the Gabapentin and to go to Andrew K Lee, for evaluation and
treatment for Workers’ Compensation. On 04/11/2019 Lien Quoc Tran recorded the
message he sent to Andrew K Lee stating that he saw Carina Conerly and | have
discussed with her that | could not find a mechanism to explain the cause and effect
of her complaints in neck, upper and lower back pain. Therefore, | cannot assume an
industrial cause and ! doubt that her complaints will be covered by Workers’
Compensation Insurance. | have asked her to follow-up with you. Tran did the
aforementioned and etc
B. State Compensation Insurance Fund (SCIF)
1. Angela M. Diaz (Senior Claims Adjuster)

On April 3, 2019 Carina Conerly submitted her Worker's Compensation. On April 4,

2019 Carina Conerly did not receive medical treatment from the employer. By letter

dated Apri! 11, 2019, Carina Conerly’s employer terminated her effective close of

business April 3, 2019. On April 10, 2019 a letter was sent to Carina Conerly with a

biank Employee Workers’ Compensation Claim Form. The letter stated that Carina

Conerly’s Workers’ Compensation claim has been reported and is currently being

processed. On April 11, 2019 Angela Diaz failed to provide psychiatric

15

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 16 of 43

 

 

medical treatment for Carina Conerly’s stress. Soon after Angela Diaz hired unlicensed
private investigator Kristy Torain from Veracity Research Company. On Apnil 12, 2019
State Compensation Insurance Fund sent Carina Conerly a packet of forms with a
New Claim Instruction Sheet. The forms sent included SCIF Employee’s Report of
injury, Ten Years of Medical Treatment Kaiser Medical Release, Authorization for the
Use and Disclosure of Psychiatric, Alcohol, and/or Drug Treatment Records and/or HIV
Test, and Authorization for the Release of All Medical Information. Carina Conerly
completed, signed and returned all requested forms and information on 04/23/2019.
On April 12, 2019, State Compensation Insurance Fund also sent a Notice of Delay in
Determining Liability for Workers’ Compensation Benefits. This letter states that
effective April 19, 2004, the law requires your employer to authorize medical treatment
for your claimed injury within one working day after your filing of a Workers’
Compensation Claim Form to your employer. On 05/09/2019,

05/23/2019, 05/30/2019, and 06/11/ 2019 Mobile Copy Service sent letters on behalf
of Angela M Diaz, State Compensation Insurance Fund, requesting my confidential
medical and psychiatric records to be released to a custodian. On 05/09/2019 Angela
Diaz admitted that she hired Kristy Torain. Angela Diaz said that if | wanted to pursue
my claim, | had to do what Kristy Torain wants me to do. A notice of Denial of Claim for
Workers’ Compensation Benefits dated 06/21/2019 was sent to Carina Conerly.
Angela Diaz stated that we are denying ali liability of your claim of injury because your
claim is denied because there is no medical evidence that actual events of
employment are the predominant cause of the alleged injury and therefore you have
not reached the threshold of a psychiatric injury. You also failed to provide a statement
to our investigator as such, State Fund is not able to complete its investigation to
determine its liability for your claim. Angela Diaz also stated your claim is denied as

our investigative review of the facts surrounding your claim of job stress indicates that

the actions of your supervisor were lawful, non-discriminatory and done in good faith.

16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 17 of 43

1.

Angela M Diaz did the aforementioned and etc

Califomia Department of Human Resources (CalHR)
Karla Broussard-Boyd (Administrative Law Judge Ill)
On 07/25/2019 Carina Conerly was heard on her appeal of wrongful termination
before Administrative Law Judge Ill (ALJ), Karla Broussard-Boyd. During the hearing
Karla Broussard-Boyd did not let Carina Conerly use her notes to refresh her
memory. Karla Broussard-Boyd took Carina Conerly’s exhibits from her hands so
Carina Conerly could not reference them. However, Trish Higgins and CalSTRS were
allowed to use notes and reference exhibits. On 09/16/2019 Carina Conerty and
Carina Conerly’s representative requested the ALJ records and transcripts of the
hearing on 07/25/2019. On September 09/30/2019, Karla Broussard-Boyd made her
judgment on the wrongful termination case. Karla Broussard-Boyd did the
aforementioned and etc
Makay Butz (Legal Assistant)
On 09/06/2019 Carina Conerly called Makay Butz and asked for the status of the
wrongful termination case from 07/25/2019. At the wrongful termination hearing on
07/25/2019, Karla Broussard-Boyd told Carina Conerly that she would receive the
decision within 4 to 6 weeks. Makay Butz informed Carina Conerly that her case was
unique and would take fonger than usual to provide. On 10/03/2019 Makay Butz sent
the wrongful termination decision letter and Carina Conerly received it on 10/07/2019
Carina Conerly requested a copy of the wrongful termination hearing transcripts and |
records on 09/06/2019 and received them on 10/21/2019. Carina Conerly noticed
that the information had been tampered with because the records did not include vital
issues raised and objected to by Carina Conerty and her representative, neither did
Makay Butz include the closing argument made by Carina Conerly’s representative,
James Conerly. On 10/21/2019 James Conerly received a letter stating that the $500

received for the Administrative records and transcripts was too much by $100.30 and

17

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 18 of 43

C. Superior Court of California County of Sacramento
1.

4. Lauri Damreil (Judicial Officer)

a refund will be issued for the difference. On 11/04/2019 James Conerly called
Makay Butz on the status of the refund amount. Makay Butz did the aforementioned
and etc

Eraina Ortega (Director)

On 10/01/2019 Eraina Ortega adopted the wrongful termination decision made by
Karla Broussard-Boyd for her final decision. Eraina Ortega did the aforementioned

and etc

Joginder Dhillon (Judicial Officer)

On 11/25/2019 Joginder Dhillon heard the Domestic Violence Case against Sharif
Tarpin. Carina Conerly was not allowed to enter vital evidence in support of her
Domestic Violence Case. When Carina Conerly attempted to do so, it was rejected.
Joginder Dhillon failed to continue Carina Conerly’s restraining order against Sharif
Tarpin. Joginder Dhillon did the aforementioned and etc

Nora Williams (Mediator)

On 11/26/2019 Carina Conerly attended Mediation with Mediator Nora Williams. Nora
Williams rejected the evidence that Carina Conerly brought. Nora Williams escorted
Carina Conerly out of her office and told Carina Conerly she was going to give Sharif
Tarpin what he requested. Nora Williams told Carina Conerly that she had mental
issues. Carina Conerly told Nora Williams that she is looking out for the best interest
of M.T. Nora Williams did the aforementioned and etc

June D. Coleman (Temporary Judge)

On 12/10/2019 Sharif Tarpin attended a small claims hearing. Although, Carina
Conerly had a signed contract of Sharif Tarpin owing Carina Conerly $11,553.74, the
judge only granted $2,525.74. The judgement on this case was sent on 12/12/2019.

June D. Coleman did the aforementioned and etc

18

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 19 of 43

On 12/17/2019 Lauri Damrell heard the OSC Custody Case of Sharif Tarpin vs.
Carina Conerly. Sharif Tarpin showed up over an hour late for court. Sharif Tarpin
was allowed to proceed in the hearing. The judge, Lauri Damrell, was very lenient on
Sharif Tarpin even to the point she let Sharif Tarpin talk about issues that were not
relevant to the OSC Custody Case. Sharif Tarpin repeated the same thing as he did
in previous hearings and mediation as if he had been coached on what to say. Lauri
Damrell did not treat Carina Conerty the same. Carina Conerty had very important
and critical evidence to show that M.T. was in danger while in his custody. Lauri
Damrell’s decision to allow Sharif Tarpin to pick M.T. up showed no consideration in
the interest of M.T. Carina Conerty did everything in her heart to make judge Lauri
Damrell understand that M.T.’s life is very much in danger while in Sharif Tarpin’s

care.

D. Califomia Medical Evaluator (CME)

1.

Paul Gurpal Sandhu (M.D.)

On 12/02/2109 Carina Conertly | attended the CME Appointment with Paul Gurpal
Sandhu. Paul Gurpal Sandhu said that he was not licensed to evaluate Carina
Conerly’s stress and was not a psychiatrist. Paul Gurpal Sandhu said that he could
only evaluate Carina Conerty’s physical issues. Paul Gurpal Sandhu did the
aforementioned and etc

Charmaine Aceituno

On 08/23/2019 Charmaine Aceituno told Carina Conerly she would schedule Carina
Conerty’s CME Appointment with Paul Gurpal Sandhu between the dates of
11/01/2019 and 11/22/2019. Carina Conerly called Charmaine Aceituno on
10/21/2019 and was told that Carina Conerty’s CME Appointment will be on
12/02/2019. Carina Conerty called Charmaine Aceituno on 11/26/2019 to confirm the
CME Appointment with Paul Gurpal Sandhu on 12/02/2019. Charmaine Aceituno did

the aforementioned and etc

19

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 20 of 43

E. Veracity Research Company (VRC)

Kristy Michelle Torain

On 05/09/2019 Kristy Torain called and left a voicemail message for Carina Conerly for a
statement on medical documents and began investigation. Kristy Torain hired many
people to stake out, follow Carina Conerly, James Conerly, Marilyn Tillman-Conerly, and
M.T. in automobiles. They did many things like damage our security cameras, our
automobiles, and they tried to run us off the road. Kristy Torain also called and left a
voicemail message for Carina Conerly on 05/13/2019, 05/17/2019, 05/24/2019,
07/08/2019, and 07/09/2019 requesting to meet with Carina Conerly to get a statement.
Kristy Torain sent a text message to Carina Conerly on 06/14/2019 saying call me back
when to schedule a date and time to meet up so | can obtain your statement. Kristy
Torain did the aforementioned and etc

Shaw Law Group, PC

Trish Higgins (Attorney)

On 07/25/2019 Trish Higgins represented Carina Conerly’s employer, CalSTRS, in the

wrongful termination case. Trish Higgins did the aforementioned and etc

. Sharif Roldan Tarpin

On 11/25/2019 Sharif Tarpin attended the Domestic Violence Hearing, There Carina
Conerly obtained knowledge that many of Sharif Tarpin’s criminal and vehicle code
violations and others had been dismissed. The judge ignored the facts that Carina Conerly
gave and the judge ruled in Sharif Tarpin’s favor. On 11/26/2019 Sharif Tarpin attended a
separate Mediation session with Mediator Nora Williams who also ignored evidence
against Sharif Tarpin and ruled in his favor. Regardless of the fact that Sharif Tarpin had
criminal records, he possessed illegal guns, he was cited for carrying a conceaied weapon
without a permit, he had a very extensive traffic violation record, he sold drugs and
marijuana to include selling through the Federal Mail, he often used drugs, Marijuana, and

alcohol. Sharif Tarpin also told Carina Conerly that he sold Marijuana, Powered Cocaine,

20

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 21 of 43

and Norco on the streets. Sharif Tarpin hung out with drug dealers and users every night.
On 12/10/2019 Sharif Tarpin attended a small claims hearing. Although, Carina Conerty
had a signed contract of Sharif Tarpin owing Carina Conerly $11,553.74, the judge only
granted $2,525.74. Sharif Tarpin’s mother, Mitzi Ross, had a relationship with Glenn
Walton, who is David Todd Walton's brother. Sharif Tarpin did the aforementioned and etc
H. CaiSTRS
1.

David Todd Walton (Pension n Program Manager It!)

On 02/26/2019 David Todd Walton gave Carina Conerty a Memorandum in Derek
Daniel’s name requesting Carina Conerty’s signature. David Walton did the
aforementioned and etc

Derek Daniels (Pension Program Manager 1)

From 06/05/2018 to termination Derek Daniels supervised Carina Conerty. From
12/06/2018 to 12/28/2018 Carina Conerty's computer was not operating normally and
was reported to Josh Goldsmith, Derek Daniels, and the Service Desk at CalSTRS.
Carina Conerty’s computer was never fixed to work correctly. Computer issues
caused Carina Conerly’s workload to increase. On 03/08/2019 Derek Daniels gave a
second Memorandum to Carina Conerly to sign. On 03/29/2019 Derek Daniels and
Darcy Maslow questioned Carina Conerly about grievances that Carina Conerty filed
with SEIU Local 1000. Carina Conerly told Derek Daniels and Darcy Maslow that she|
could only answer questions about work. Carina Conerly told Derek Daniels and
Darcy Mastow that she could not discuss the Memorandum and they would need to
speak with SEU! Local 1000 about that. Derek Daniels said that Carina Conerly will
discuss the Memorandum and if you do not respond and speak about the
Memorandum, Carina Conerly will be written up for insubordination. On April 8, 2019
Derek Daniels called Carina Conerly and told Carina Conerly that she needed to tum
in a doctor's note by the close of business day that day. Carina Conerly told Derek
Daniels that she did not know when she will be back to work. On 04/15/2019 Derek

21

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 22 of 43

Daniels sent Carina Conerly to a room in CalSTRS whereby Christine Martinez
escorted Carina Conerly off the job. On 07/25/2019 Derek Daniels attended the
wrongful termination hearing for Carina Conerly. Derek Daniels did the
aforementioned and etc,
Nicole Naddy (Formerly a California State Teachers Retirement System
On 05/16/2019 a grievance was filed by Carina Conerly on Nicole Naddy with SEIU
Local 1000. Nicole Naddy did the aforementioned and etc
Darcy Maslow (Pension Program Manager 1)
Darcy Maslow became Carina Conerly’s supervisor/manager on 03/20/2019. On
03/22/2019 Darcy Maslow had a one-on-one with Carina Conerly in which Darcy
Maslow asked Carina Conerly about Expectations form the Memorandum David
Walton gave to Carina Conerly dated 02/26/2019. Carina Conerly told Darcy Maslow
that she could only talk about her work and that any questions about the
Memorandum would need to be discussed with SEIU Local 1000. On 03/29/2019
Darcy Maslow and Derek Daniels questioned Carina Conerly on grievances filed with
SEIU Local 1000. On 07/25/2019 Darcy Maslow attended the wrongful termination
hearing for Carina Conerly. Darcy Maslow did the aforementioned and etc
Christine Martinez (Personnel Services Manager)
On 04/15/2019 Carina Conerly returned to work, worked and sent an email to Darcy
Maslow and Ana Jessica Mosqueda informing them both that | had my doctor's
notes. On 04/15/2019 Christine Martinez walked Carina Conerly off the job. Christine
Martinez told Carina Conerly that she could not drop off the doctor's notes to Human
Resources. Christine Martinez did the aforementioned and etc
6. Joshua Goldsmith (Associate Pension Program Manager)
From 12/04/2018 to termination, Joshua Goldsmith supervised/managed Carina
Conerly. On 12/06/2018 Joshua Goldsmith told Carina Conerly that Joshua

Goldsmith, Carina Conerly, and Derek Daniels will be their own team. On

22

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 23 of 43

7. Bianca Novoa (Personnel Specialist)

10. Stephanie Hill (Performance Management Specialist)

 

 

12/13/2018 Joshua Goldsmith told Carina Conerly that not only her SB Case
Management was not working but also her SB Tracking, which caused problems
in Payment Release Unit retrieving Carina Conerly’s rework and option starting
stats. On 02/07/2019 Carina Conerly, Joshua Goldsmith, and Derek Daniels met
and Derek Daniels and Joshua Goldsmith toid Carina Conerly to decrease
escalation calls. The escalation calls were created from Carina Conerly not
having a functional computer from 12/06/2018 to 12/28/2018. Joshua Goldsmith

did the aforementioned and etc

On 04/02/2019 Bianca Novoa sent Carina Conerly a Workers’ Compensation Claim
Form, SCIF Form 3301, Guide to Workers’ Compensation, Injured on the Job Q and
A, Guide to State Fund MPN for State, Minor Injury Form, and Kaiser occupational
Health Centers document. On 04/08/2019 Bianca Novoa emailed Carina Conerly
that Ana Jessica Mosqueda will be in office tomorrow and will be reviewing Carina
Conerly’s Workers’ Compensation Case. On 04/10/2019 Carina Conerly told Bianca
Novoa that Carina Conerly will provide a doctor's note when Carina Conerly returns
to work. Bianca Novoa did the aforementioned and etc

Ana Jessica Mosqueda (Disability Coordinator)

On 04/09/2019 Ana Jessica Mosqueda sent Carina Conerty a copy of the 3301 form
that was sent to State Compensation Insurance Fund. On 04/10/2019 Carina Conerly
told Ana Jessica Mosqueda that Carina Conerly will provide a doctor's note when
Carina Conerly returns to work. Ana Jessica Mosqueda did the aforementioned and
etc

Leslie Carter-Padilla (Payroll & Benefits Manager)

On 04/10/2019 Carina Conerly spoke with Leslie Carter-Padilla about her Worker's

Compensation Claim forms. Leslie Carter-Padilla did the aforementioned and etc

23

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 24 of 43

11.

12.

13.

|. SEIU Local 1000.

On 04/10/2019 Stephanie Hill emailed Darcy Maslow to say to Carina Conerly “You
did not report to work as instructed. If you do not report to work tomorrow, this may
be considered job abandonment. | expect you to report to work at your normal start
time.” On 07/25/2019 Stephanie Hill attended Carina Conerty’s wrongful termination
hearing. Stephanie Hill did the aforementioned and etc

Melissa Norcia (Director of Human Resources)

Carina Conerly received an AWOL termination paper dated 04/11/2019 sent by
Melissa Norcia. The letter said” Please take notice effective April 22, 2019, CalSTRS,
intends to invoke the absent without leave statue because you have been absent
without leave for five consecutive working days. You have been absent without leave
from April 4, 2019 to April 10, 2019. If you disagree with these facts, you may request
an informal hearing to be held prior to April 22, 2019.” Melissa Norcia did the
aforementioned and etc

Derek Bondurant (Classification & Compensation Analyst)

On 04/02/2019 Derek Bondurant sent email on Carina Conerly’s termination. Derek
Bondurant did the aforementioned and etc

Cassandra Lichnock (Chief Operating Officer)

Cassandra Lichnock denied the SEIU Local 1000 Union Grievance at the Second
Level on 05/14/2019. Carina Conerty did a rebuttal to Cassandra Linchnock’s
Response on Second Level Grievance on 06/11/2019. Cassandra Lichnock did the

aforementioned and etc
1. Pedro Leon (Union Representative),

On 04/23/2019 Pedro Leon sent Carina Conerly an email about being AWOL

with CalISTRS. Pedro Leon combined grievances against Carina Conerly’s

24

 
10
u
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 25 of 43

decision. Pedro Leon helped management instead of filing Carina Conerty’s
Grievance the way she wanted it to be filed. Pedro Leon did the aforementioned

and etc

2.

Lezlie Uko combined grievances against Carina Conerly’s decision. Lezlie Uko
denied Carina Conerly representation by another SEIU Local 1000 Union
Representative. Lezlie Uko helped management instead of filing Carina Conerly’s
Grievance the way she wanted it to be filed. Lezlie Uko did the aforementioned

and etc

3.

J. Labor Relations
1.

Lezlie Uko (Director)

Brandi Lopes (President's Assistant)
Brandi Lopes sent an email to Carina Conerty on 09/23/2019 to provide Carinal
Conerly Brandi Lope’s contact information. On 09/27/2019 Brandi Lopes
emailed Carina Conerty that she left a voice message and to call her back or
reply to the email. On 09/30/2019 Brandi Lopes sent Carina Conerly an email
stating that she left Carina Conerly several messages and it looks like there
was phone tag going on. On 10/01/2019 Carina Conerly emailed Brandi Lopes
that Carina Conerly received two messages from Brandi Lopes and Brandi
Lopes had a deadline to respond by close of business at 5:00pm Thursday
09/26/2019 for the return of ali Union Dues. SEIU Local failed to adequately
represent Carina Conerly and failed to return Carina Conerly’s union dues.

Brandi Lopes did the aforementioned and etc

Stacy Miranda (Labor Relations Manager)

Stacy Miranda stated that there was no violation of the union contract. Stacy
Miranda stated she denied the Third Level Grievance submitted with SEIU
Local 1000 in its entirety on 07/22/2019. Stacy Miranda did the

aforementioned and etc

25

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 26 of 43

K. SEIU Intemational

1.

L. American Renovation Center

1.

Tiffany Morris

On 09/23/2019 Carina Conerly spoke with Tiffany Morris. Carina Conerly toid
Tiffany Morris that she was calling about her compiaint and her money.
Tiffany Morris said that Carina Conerly had to talk to her local. Carina Conerly|
told Tiffany Morris that she had a problem with her SEIU Local 1000. Carina
Conerly told Tiffany Morris that SEIU Local 1000 was not willing to work with
Carina Conerly. Tiffany Morris told Carina Conerly that she had to speak with
SEIU Local or the employer, CalSTRS, since SEIU Intemational does not
deduct the union dues. SEIU intemational failed to adequately represent
Carina Conerly and failed to retum Carina Conerly’s union dues. Tiffany
Morris did the aforementioned and etc

Mary Kay Henry (international President)

Mary Kay Henry sent a letter dated 03/29/2019 to Carina Conerly stating In
Receipt of your letter conceming SEIU Local 1000. Local 1000 is your
collective bargaining agent in this matter and the International Union does not}
have the legal authority to act in this capacity. Therefore, | am forwarding
your letter to your local for its disposition as appropriate. SEIU intemational
failed to adequately represent Carina Conerly and failed to retum Carina

Conerly’s union dues. Mary Kay Henry did the aforementioned and etc

Haim Blokh (CEO)

American Renovation Center placed a Mechanics Lien on Carina Conerly’s
house at 2541 Darwin Street Sacramento, Ca 95821. American Renovation
Center was part of the HERO Program. American Renovation did the

aforementioned and etc

26

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 27 of 43

M. Bessida Taonda and Lassane Bonkoungou

IV. Relief

A. Kaiser Permanente

1.

Bessida Taonda and Lassane Bonkoungou moved to 1507 Amazon Ave
Sacramento, Ca 95835 on 07/26/2019. They have a long metal pole
extending up from their roof. Since they have moved into the house next
door, we have had issues with all our wireless devices, landline phone, cell
phones, computers, tablets, car cameras, and home security cameras. Before
Bessida Taonda and Lassane Bonkoungou moved next door we've never had
these kinds of damages to our property. They are both from Africa and are
Engineers. Bessida Taonda is an Automation Engineer. Bessida Taonda
attended CSUS and Sac City College. At CSUS Bessida Taonda gained
experience in Engineering and Computer Science. Lassane Bonkoungou
worked for Mogavero Architects as a Designer. He has extensive experience
with 3D design for mixed-use and multi-unit projects. Lassane Bonkoungou is
also an expert on analyzing building codes, space and site requirements.

Bessida Taonda and Lassane Bonkoungou did the aforementioned and etc

Defendant, Amy Louise Gossett (PSYD) (BM),

Amy Louise Gossett asked Carina Conerly various questions about employer
CalSTRS, position held at CalSTRS as a Staff Services Analyst, Carina Conerly’s
family, and other various questions, which Carina Conerly willingly answered. Only
the questions that were specifically asked by Amy Louise Gossett about Carina
Conerly’s grievances submitted with SEIU Local 1000 were referred to SEIU
Loca1000. Carina Conerly reported that most of the month of December of 2018
Carina Conerly’s computer was not working and caused Carina Conerly's caseload td
drastically increase. Amy Louise Gossett did not include important facts in her

05/16/2019 Work Comp MH/BH Encounter Record with Kaiser Permanente that were

27

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 28 of 43

reported to Amy Louise Gossett from Carina Conerly on 05/16/2019. Amy Louise
Gossett was inaccurate with the facts reported by Carina Conerly to Amy Louise
Gossett in her 05/16/2019 Work Comp MH/BH Encounter Record with Kaiser
Permanente. Amy Louise Gossett reported that in this case, personnel actions
appear to be at least a substantial cause, mainly the harassment and discrimination
by supervisors and traumatic event at work, but also earlier events involving her
supervisor. Ultimately, however, a decision concerning this issue must be deferred to
a Trier of Fact rather than determined by a physician. However, Carina Conerly was
scheduled and attended another appointment with psychologist, Amy Louise Gossett
on 05/28/2019 for further evaluation. This was confusing that | had to attend another
evaluation appointment with Amy Louise Gossett when Amy Louise Gossett reported
in her 05/16/2019 Work Comp MH/BH Encounter Record with Kaiser Permanente
that a Trier of Fact was necessary and could not be determined by a physician. On
05/28/2019 Carina Conerly reported to Amy Louise Gossett that her physical pain
has gotten a little better and comes and goes but that her Stress has not been
treated. Carina Conerly told Amy Louise Gossett that she was only able to see a
Psychiatrist once through Worker's Comp on 05/17/2019 with Maria Josefina Santos
Caparas and she has not been treated since for stress. Amy Louise Gossett did the
aforementioned and etc

Kaiser Permanente, participated in a conspiracy to violate plaintiff's, Carina Conerly’s
right to Due Process by falsely reporting of plaintiffs health issues and using bias
tactics to deprive plaintiff, of exercising her Constitutional Civil Rights. (05/16/2019
and 5/28/2019)

Defendant, Sabrina V KO (PT)

Sabrina V KO asked Carina Conerly to move in various positions during Physical
Therapy, most movements were too painful for Carina Conerly to complete. Sabrina

V KO attempted to get Carina Conerly to sit in a chair that was not supportive for

28

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 29 of 43

 

 

Carina Conerty’s condition and would of caused added pain, the chairs Sabrina V KO!
presented to Carina Conerly was either reclined in a position or sitting too low.
Sabrina V KO left Carina Conerty standing for a lengthy time before returning and
eventually stating that Physical Therapy was not appropriate due to not being able to
perform the necessary movements for Physical Therapy treatment. This was
confusing that | had to attend another Physical Therapy appointment when Teri L
Trolio reported in her 04/18/2019 Work Comp Encounter Record with Kaiser
Permanente that at this time, | do not feel she is an appropriate candidate for PT due
to her lack of tolerance and participation in the treatment. Sabrina V KO did the
aforementioned and etc

Kaiser Permanente, Occupational Medicine Physical Therapist., participated in a
conspiracy to violate plaintiff's, Carina Conerly’s Right to Due Process by falsely
reporting of plaintiffs health issues and using bias tactics to deprive plaintiff of
exercising her Civil Rights. (05/24/2019)

Andrew K Lee (D.0O.)

Carina Conerly called Kaiser Permanente on 04/03/2019 to be seen by her Primary
Care Physician, Andrew K Lee, for pain treatment of physical symptoms while
awaiting to be seen by a psychiatrist for Worker's Comp. Kaiser Permanente
informed Carina Conerly that there were no available appointments to be seen.
Carina Conerly asked that Andrew K Lee provide her a doctor's note for time off while
waiting to be seen for pain treatment of physical symptoms from Andrew K Lee.
Andrew K Lee called Carina Conerty on 04/04/2019 and informed Carina Conerly
that he would provide Carina Conerly with a doctor's note covering the dates of
04/03/2019 to 04/10/2019. Andrew K Lee referred Carina Conerly to Mental Health
Worker's Comp Doctor for treatment and evaluation. The Doctor's Note Andrew K
Lee provided on 04/03/2019 stated that the patient is placed off work from

04/03/2019 through 04/10/2019. The patient was evaluated and deemed able to

29

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 30 of 43

retum to work at full capacity on 04/11/2019. This was confusing that Andrew K Lee
deemed me able to return to work at full capacity on 04/11/2019 when Andrew K Lee
told Carina Conerly that he could not evaluate her. On 04/24/2019 Carina Conerly
attended the Andrew K Lee Worker's Comp appointment referred by Lien Quoc Tran.
Andrew K Lee told Carina Conerly that he was not a Worker's Comp Doctor and
asked Carina Conerly questions about what caused the stress on her job. Carina
Conerly told Andrew K Lee that she was requesting medication for physical pain
since Andrew K Lee told Carina Conerly that he does not handle Worker's Comp.
Andrew K Lee requested many various blood work to be completed and prescribed
Baclofen. Andrew K Lee told me that | need to see a Worker's Comp Psychiatrist.
Andrew K Lee did the aforementioned and etc

Kaiser Permanente, participated in a conspiracy to violate plaintiffs, Carina
Conerly’s right to Due Process by falsely reporting of plaintiff's health issues and
using bias tactics to deprive plaintiff of exercising her Civil Rights. (04/04/2019 and
04/24/2019)

Teri L. Trolio (PT)

Teri L. Trolio asked Carina Conerly to move in various positions during Physical
Therapy on 04/18/2019. Most movements were too painful for Carina Conerly to
complete. However, Carina Conerly did attempt all movements that could be
performed until the pain was unbearable. Teri L. Trolio asked Carina Conerly how
day to day activities were performed and Carina Conertly stated that she received
help from her father, James Conerty, and her mother, Marilyn Tillman-Conerly. Teri L
Trolio reported in her 04/18/2019 Work Comp Encounter Record with Kaiser
Permanente that at this time, | do not feel she is an appropriate candidate for PT due
to her tack of tolerance and participation in the treatment. Patient will be discharged
from Physical Therapy services if she is not seen for treatment within 60 days after

last visit. Teri L. Trolio did the aforementioned and etc

30

 
10

it

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 31 of 43

Kaiser Permanente, Occupational Medicine Physical Therapist, participated in a
conspiracy to violate plaintiffs, Carina Conerly’s Right to Due Process by falsely
reporting of plaintiff's health issues and using bias tactics to deprive plaintiff of
exercising her Civil Rights. (04/18/2019)

Lien Quoc Tran (D.O)

Carina Conerly attended her first Worker's Comp appointment with Lien Quoc Tran
on 04/08/2019. Lien Quoc Tran did not allow Carina Conerly to go into detail on the
work actions that caused Carina Conerly’s stress and told Carina Conerly that she
would need to be seen by a Psychiatrist, which Worker's Comp did not have. Lien
Quoc Tran said that he could only treat Carina Conerly’s physical symptoms. Carina
Conerly was told by Lien Quoc Tran that he would state that Carina Conerty's broken
headset and chair caused Carina Conerty’s physical pain. Carina Conerly was
continuously interrupted and unable to describe in detail all causes of Carina
Conerty’s physical pain. Lien Quoc Tran also harshly pressed on Carina Conerty’s
back and caused Carina Conerly to have worse pain. Lien Quoc Tran reported in his
04/08/2019 Work Comp MH/BH Encounter Record with Kaiser Permanente that
Carina Conerty has pre-existing conditions that could cause her symptoms including
chronic low back pain and mental health conditions. Carina Conerly had no pre-
existing conditions that would contribute to her physical pain in her back and neck
nor any mental health issues in the past. On 04/08/2019 Lien Quoc Tran prescribed
Carina Conerly Gabapentin 100mg. The Gabapentin made Carina Conerly feel
worse. On 04/11/2019 Carina Conerly went to Kaiser Permanente 2025 Morse Ave
Sacramento, Ca 95825 Emergency Room for Psychiatric Treatment per the referral
of the representative from the Crisis Line Call. On 04/11/2019 Carina Conerly went
to Lien Quoc Tran’s office to report the worse symptoms to Lien Quoc Tran and was
informed by the front desk receptionist that Lien Quoc Tran would call me later in the

day to discuss it. During the call with Lien Quoc Tran, he told Carina Conerly to stop

31

 
10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

23

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 32 of 43

taking the Gabapentin and to go to Andrew K Lee, for evaluation and treatment for
Worker's Comp. On 04/11/2019 Lien Quoc Tran Lien Quoc recorded the message
he sent to Andrew K Lee stating that he saw Carina Conerty and I have discussed
with her that | could not find a mechanism to explain the cause and effect of her
complaints in neck, upper and lower back pain. Therefore, | cannot assume an
industrial cause and | doubt that her complaints will be covered by Worker's
Compensation insurance. | have asked her to follow-up with you. Tran did the
aforementioned and etc

Kaiser Permanente, Occupational Medicine, participated in a conspiracy to violate
plaintiffs, Carina Conerty’s Right to Due Process by falsely reporting of plaintiff's
health issues and using bias tactics to deprive plaintiff of exercising her Civil Rights.
(04/08/2019, 04/11/2019, and 04/18/2019)

B. State Insurance Fund (SCIF)

Angela M. Diaz (Senior Claims Adjuster)

On April 3, 2019 Carina Conerly submitted Worker's Compensation. On April 4, 2019
Carina Conerly did not receive medical treatment from the employer. By letter dated
April 11, 2019, Carina Conerly’s employer terminated her effective close of business
April 3, 2019. On April 11, 2019 Angela Diaz failed to provide psychiatric medical
treatment for Carina Conerly’s stress. Soon after Angela Diaz hired unlicensed
private investigator Kristy Torain from Veracity Research Company. Angela Diaz did
the aforementioned and etc

State Compensation insurance Fund (SCIF) CalHR, participated in a conspiracy to
violate plaintiffs, Carina Conerty’s Right to Due Process by falsely reporting of
Plaintiffs health issues and using a, so called, private investigator who was not
licensed to do business in the state of California, and using bias tactics to deprive
plaintiff of exercising her Civil Rights. (04/112019, 04/12/2019, 04/13/2019,
04/17/2019, 05/06/2019, 05/07/2019, 05/09/2019, 05/23/2019, 05/30/2019,

32

 
10

it

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 33 of 43

C. California Department of Human Resources (CalHR)
1.

3. Eraina Ortega (Director)

06/11/2019, 06/14/2019, 06/21/2019,06/25/2019,

Karla Broussard-Boyd (Administrative Law Judge I1I)
On 07/25/2019 Carina Conerly was heard on her appeal of wrongful termination
before Administrative Law Judge Ill (ALJ), Karla Broussard-Boyd. On 09/16/2019
Carina Conerly and my representative requested the ALJ records and transcripts of
the hearing on 07/25/2019. On September 09/30/2019, Karla Broussard-Boyd made
her judgment on the wrongful termination case. etc

California Department of Human Resources, participated in a conspiracy to violate
plaintiffs, Carina Conerty’s Right to Due Process by tampering with legal evidence,
falsely reporting of plaintiff's legal issues, and using bias tactics to deprive plaintiff of
exercising her Civil Rights. (07/25/2019 and 09/30/2019)

Makay Butz (Legal Assistant)

On 09/06/2019 Carina Conerly called Makay Butz and asked for the status of the
wrongful termination case from 07/25/2019. Makay informed Carina Conerly that her
case was unique and would take longer than usual to provide. On October 3, 2019
Makay Butz sent the wrongful termination decision letter and Carina Conerly received
it on 10/07/2019. Carina Conerty noticed that the information had been tampered with
because the records did not include vital issues raised and objected to by Carina
Conerly and her representative, neither did Makay Butz include the closing argument
made by Carina Conerty’s representative. etc

California Department of Human Resources (CalHR), Statutory Appeals Unit

(SAU), participated in a conspiracy to violate plaintiffs, Carina Conerly’s Right to
Due Process by evidence tampering, falsely reporting of plaintiff's legal issues,

and using bias tactics to deprive plaintiff of exercising her Civil Rights.

33

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 34 of 43

D. Superior Court of California County of Sacramento

1.

On 10/01/2019 Eraina Ortega adopted the wrongful termination decision made by
Karia Broussard-Boyd for her final decision. etc

California Department of Human Resources (CalHR), Statutory Appeals Unit
(SAU), participated in a conspiracy to violate plaintiff's, Carina Conerly’s Right to
Due Process by approving false reporting of plaintiffs issues and using bias

tactics to deprive plaintiff of exercising her Civil Rights. (10/01/2019)

Joginder Dhillon (Judicial Officer)

On 11/25/2019 Joginder Dhillon heard the Domestic Violence Case against Sharif
Tarpin. Carina Conerly was not allowed to enter vital evidence in support of her
Domestic Violence Case. When Carina Conerly attempted to do so, it was rejected.
Joginder Dhillon failed to continue my restraining order against Sharif Tarpin. etc
Superior Court of California, County of Sacramento, participated in a conspiracy to
violate plaintiffs, Carina Conerly’s Right to Due Process by reporting of plaintiff's
legal issues and using bias tactics to deprive plaintiff of exercising her Civil Rights.
Nora Williams (Mediator)

On 11/26/2019 Carina Conerty attended Mediation with Mediator Nora Williams. Nora
Williams rejected the evidence that Carina Conerly brought. Nora Williams escorted
me out of her office and told me she was going to give Sharif Tarpin what he
requested. Nora Williams told me that | had mental issues. etc

Superior Court of California, County of Sacramento, participated in a conspiracy to
violate plaintiffs, Carina Conerly’s Right to Due Process by falsely reporting of
plaintiffs health issues, falsely presenting legal issues, and using bias tactics to
deprive plaintiff of her Federal Constitutional Rights.

June D. Coleman (Temporary Judge)

The judge in the Small Claims Case wanted to hear little of what Carina Conerty had

to say. Nevertheless, Judge June D. Coleman allowed Sharif Tarpin to speak on

34

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 35 of 43

things that were not related to this case and from her decision it's obvious that she
was more lenient on him than to Carina Conerly.

Lauri Damrell (Judicial Officer)

Lauri Damreil’s decision should be overtumed in the interest of M.T. and Carina
Conerly should be allowed to present Carina Conerly’s evidence, which Carina
Conerly strongly feels will support the decision to overtum. This judge is not acting
and deciding in the best interest of M.T. Just like the other judges, she is controlled
by some other motive and is not in the best interest of M.T. etc

Superior Court of California, County of Sacramento, participated in a conspiracy to
violate plaintiff's, Carina Conerty’s Right to Due Process by reporting of plaintiffs

legal issues and using bias tactics to deprive plaintiff of exercising her Civil Rights.

E. California Medical Evaluator (CME)

1.

Paul Gurpal Sandhu (M.D.)

On 12/02/2109 | attended the CME Appointment with Paul Gurpal Sandhu. Paul
Gurpal Sandhu said that he was not licensed to evaluate my stress and was not a
psychiatrist. Paul Gurpal Sandhu said that he could only evaluate my physical issues:
etc

participated in a conspiracy to violate plaintiff's,

Carina Conerly’s Right to Due Process by falsely reporting of plaintiffs health

issues and using bias tactics to deprive plaintiff of exercising her Civil Rights.
(12/02/2019)

Charmaine Aceituno

On 08/23/2019 Charmaine Aceituno told Carina Conerly she would schedule Carina
Conerly’s CME Appointment with Paul Gurpal Sandhu between the dates of
11/01/2019 and 11/22/2019. Carina Conerly called Charmaine Aceituno on

10/21/2019 and was told that Carina Conerly’s CME Appointment will be on

35

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 36 of 43

12/02/2019. Carina Conerty called Charmaine Aceituno on 11/26/2019 to confirm the
CME Appointment with Paul Gurpal Sandhu on 12/02/2019. etc
California Medical Evaluators, Inc., participated in a conspiracy to violate plaintiff's,
Carina Conerty’s Right to Due Process by approving wrongfully scheduling plaintiff
for evaluation, and using bias tactics to deprive plaintiff if exercising her Civil Rights.
(08/23/2019, 10/21/2019, and 11/26/2019)
F. Veracity Research Company (VRC)
1. Kristy Michelle Torain

On 05/09/2019 Kristy Torain called Carina Conerly for a statement on medical

documents and began investigation. Kristy Torain hired many people to stake out,

follow me in automobiles. They did many things like damage our security cameras, our

automobiles, and they tried to run us off the road. Etc Veracity, participated in a

conspiracy to violate plaintiffs, Carina Conerty’s Right to

Due Process by falsely reporting of plaintiffs heaith Issues, mis-representing

herself as a California licensed Private Investigator Agent to obtain Carina

Conerly’s confidential medical information and using bias tactics to deprive plaintiff

of exercising her Civil Rights. (05/09/2019, 05/13/2019, 05/17/2019, 05/23/2019,

05/24/2019, 05/30/2019,06/1 1/2019, 06/14/2019, 07/08/2019, and 07/09/2019)

G. Shaw Law Group, PC
1. Trish Higgin (Attorney)

On 07/25/2019 Trish Higgins represented Carina Conerly’s employer, CalSTRS, in the

wrongful termination case. Etc

Shaw Law Group, PC, participated in a conspiracy to violate plaintiffs

Carina Conerly’s Right to Due Process by wrongfully accusing plaintiffs, mis-

representing herself as a California licensed Private Investigator to obtain Carina

Conerty’s confidential medical information and using bias tactics to deprive

plaintiff of exercising her Civil Rights. (07/25/2019)

36

 
10

11

12

13

14

15

16

W7

18

19

20

2)

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 37 of 43

H. Sharif Roldan Tarpin

On 11/25/2019 Sharif Tarpin attended the Domestic Violence Hearing, There !| obtained
knowledge that many of Sharif Tarpin’s criminal and vehicle code violations and others
had been dismissed. The judge ignored the facts that Carina Conerly gave and ruled in
Sharif Tarpin’s favor. On 11/26/2019 Sharif Tarpin attended a separate Mediation session
with Mediator Nora Williams who aiso ignored evidence against Sharif Tarpin and ruled in
his favor. On 12/10/2019 Sharif Tarpin attended a small claims hearing. Although | had a
signed contract of Sharif Tarpin owing Carina Conerly $11,553.74, the judge only granted
$2,525.74. Etc
A friend, of the state’s Manager, David Walton, in a manner that MR. Tarpin
participated in a conspiracy to violate Plaintiffs, Carina Conerly’s Right to Due
Process by falsely making up reports on plaintiffs parenting Issues. (11/25/2019,
11/26/2019, and 12/10/2019)
CaiSTRS
1. David Todd Walton (Pension n Program Manager III)
On 02/26/2019 David Walton gave Carina Conerly a Memorandum in Derek
Daniel’s name requesting Carina Conerty’s signature. Etc Califomia State
Teachers Retirement System. Mr. Walton, knowingly participated in a conspiracy
to violate plaintiffs Carina Conerly’s Right to Due Process by falsely reporting of
plaintiffs health Issues, mis-representing herself as a California licensed Private
Investigator Agent to obtain Carina Conerly’s confidential medical information and
bias tactics to deprive __ plaintiff of exercising her Civil Rights.
2. Derek Danieis (Pension Program Manager II) (02/26/2019)
On 03/08/2019 Derek Daniels gave a second Memorandum to Carina Conerly to
sign. On 03/29/2019 Derek Daniels and Darcy Maslow questioned Carina Conerty
about grievances that Carina Conertly filed with SEIU Local 1000. Etc

California State Teachers Retirement State Teachers Retirement Systems,

37

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 38 of 43

participated in a conspiracy to violate plaintiffs Carina Conerly’s Right to Due
Process by falsely reporting of plaintiff's work-related issues, mis-representing her
work ethics, and bias and dominant means of aiding in wrongful work tactics to
retaliate and deprive plaintiff of exercising her Civil Rights.
(03/04/2019,03/08/2019, 03/29/2019, 04/08/2019, 04/10/2019, 04/15/2019, and
07/25/2019)

3. Jessica Rivera (Classification & Selection Services Manager)
Jessica Rivera was involved in Carina Conerly’s wrongful termination. Etc
California State Teachers Retirement System, participated in a conspiracy to
violate plaintiffs Carina Conerly’s Right to Due Process by falsely reporting of
plaintiffs work-related issues, mis-representing her work ethics, and bias and
dominant means of aiding in wrongful work tactics to retaliate and deprive plaintiff
of exercising her Civil Rights.

4. Nicole Naddy (Formerly a California State Teachers Retirement System
On 05/16/2019 a grievance was filed by Carina Conerly on Nicole Naddy with SEIU
Local 1000. Etc
Pensions Program Manager |, Current Position unknown),
California State Teachers Retirement Systems, participated in a conspiracy to
violate plaintiffs Carina Conerly’s Right to Due Process by falsely reporting of
plaintiffs work-related issues, mis-representing her work ethics, bias and
dominant means of aiding in wrongful work tactics to retaliate and deprive piaintiff
of exercising her Civil Rights. (05/16/2018)

5. Darcy Maslow (Pension Program Manager [)
On 03/29/2019 Darcy Maslow and Derek Daniels questioned Carina Conerly on
grievances filed with SEIU Local 1000. On 07/25/2019 Darcy Maslow attended the
wrongful termination hearing for Carina Conerly. Etc

California State Teachers Retirement System, participated in a conspiracy to violate

38

 
10

ll

12

13

14

15S

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 39 of 43

plaintiffs Carina Conerty’s Right to Due Process by falsely reporting of plaintiffs
work-related issues, mis-representing her work ethics, and bias and dominant
means of aiding in wrongful work tactics to retaliate and deprive plaintiff of
exercising her Civil Rights. (03/29/2019, 04/05/2019, 04/10/2019, 07/25/2019)

6. Christine Martinez (Personnel Services Manager)
On 04/15/2019 Christine Martinez walked Carina Conerty off the job. Etc.
California State Teachers Retirement System, participated in a conspiracy to violate
plaintiffs Carina Conerly’s Right to Due Process by falsely reporting of plaintiffs
work-related issues, mis-representing her work ethics, and bias and dominate
means of aiding in wrongful work tactics to retaliate and deprive plaintiff of
exercising her Civil Rights. (04/15/2019)

7. Joshua Goldsmith (Associate Pension Program Manager)
Joshua Goldsmith was involved in Carina Conerly’s wrongful termination. Etc
California State Teachers Retirement System, participated in a conspiracy to violate
plaintiffs Carina Conerly’s Right to Due Process by falsely reporting of plaintiff's
work-related issues, mis-representing her work ethics, and bias and dominant
means of aiding in wrongful work tactics to retaliate and deprive plaintiff of
exercising her Civil Rights.

8. Bianca Novoa (Personnel Specialist)
On 04/02/2019 Carina Conerty spoke with Bianca Novoa for a Worker's
Compensation Claim Form. Etc
California State Teachers Retirement System, participated in a conspiracy to
violate plaintiffs Carina Conerly’s Right to Due Process by falsely reporting of
plaintiffs work-related issues, mis-representing her work ethics, and bias to
dominant means of aiding in wrongful work tactics to retaliate and deprive plaintiff
of exercising her Civil Rights. (04/02/2019 and 04/10/2019)

9. Ana Jessica Mosqueda (Disability Coordinator)

39

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 40 of 43

California State Teachers Retirement System, participated in a conspiracy to
Violate plaintiffs Carina Conerly's Right to Due Process by falsely reporting of
plaintiffs work-related issues, mis-representing her work ethics, and bias and
aiding in wrongful work tactics to retaliate and deprive plaintiff of exercising her
Civil Rights. (04/09/2019, 04/10/2019)

10. Leslie Carter-Padilla (Payroll & Benefits Manager)
On 04/10/2019 Carina Conerly spoke with Leslie Carter-Padilla about her Worker's
Compensation Claim forms. Etc
Califomia State Teachers Retirement System, participated in a conspiracy to
violate plaintiffs Carina Conerly’s Right to Due Process by falsely reporting of
plaintiffs work-related issues, mis-representing her work ethics, and bias and
means of aiding in wrongful work tactics to retaliate and deprive plaintiff of
exercising her Civil Rights. (04/10/2019)

11. Stephanie Hill (Performance Management Specialist)
On 07/25/2019 Stephanie Hill attended Carina Conertly’s wrongful termination
hearing. Etc
Califomia State Teachers Retirement System, participated in a conspiracy to
violate plaintiffs Carina Conerly’s Right to Due Process by falsely reporting of
plaintiffs work-related issues, mis-representing her work ethics, and bias means of
aiding in wrongful work tactics to retaliate and deprive plaintiff of exercising her
Civil Rights. (04/10/2019 and 07/25/2019)

12. Melissa Norcia (Director of Human Resources)
Carina Conerly received an AWOL termination paper dated 04/11/2019 sent by
Melissa Norcia. Etc
Califomia State Teachers Retirement System, participated in a conspiracy to
violate plaintiffs Carina Conerly’s Right to Due Process by falsely reporting of

plaintiffs work-related issues, mis-representing her work ethics, and bias and

40

 
10

ih

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 41 of 43

dominant means of aiding in wrongful work tactics to retaliate and deprive plaintiff
of exercising her Civil Rights. (04/11/2019)
13. Derek Bondurant (Classification & Compensation Analyst)
On 04/02/2019 Derek Bondurant sent email on Carina Conerly’s termination. Etc
Califomia State Teachers Retirement System, participated in a conspiracy to
violate plaintiffs Carina Conerly’s Right to Due Process by falsely reporting of
plaintiff's work-related issues, mis-representing her work ethics, and bias means
of aiding in wrongful work tactics to retaliate and deprive plaintiff of exercising her
Civil Rights. (04/02/2019)
14. Melyssa Adams (Director)
California State Teachers Retirement System, participated in a conspiracy to
violate plaintiffs Carina Conerly’s Right to Due Process by falsely reporting of
plaintiffs work-related issues, mis-representing her work ethics, and bias means
of aiding in wrongful work tactics to retaliate and deprive plaintiff of exercising
her Civil Rights.
15. Cassandra Lichnock (Chief Operating Officer)
California State Teachers Retirement System, participated in a conspiracy to
violate plaintiffs Carina Conerly’s Right to Due Process by falsely reporting of
plaintiffs work-related issues bias means of aiding in wrongful work tactics to
retaliate and exercising her Civil Rights.
J. SEIU Local 1000.
1. Pedro Leon (Union Representative),
On 04/23/2019 Pedro Leon sent Carina Conerly an email about being AWOL
with CalISTRS. Pedro Leon combined grievances against Carina Conerly’s
decision Etc
participated in a conspiracy to violate plaintiffs, Carina Conerly’s Right to Due

Process by falsely reporting of plaintiffs work-related issues, mis-representing

41

 
10

i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 42 of 43

her work ethics, and bias means of aiding in wrongful work tactics to retaliate and
deprive plaintiff of exercising her Civil Rights. (04/09/2019, 04/23/2019)
2. Lezlie Uko (Director)
Lezlie Uko combined grievances against Carina Conerly’s decision. Etc
SEIU Local 1000-Union Resource Center, participated in a conspiracy to violate
plaintiffs, Carina Conertly’s Right to Due Process by failing to correct your union
representative’s action when | complained
to Lezlie Uko about falsely reporting of plaintiffs work-related issues, mis-
representing Carina Conerly work ethics, and bias means of aiding in wrongful
work tactics to retaliate and deprive plaintiff of exercising her Civil Rights. Instead,
Lezlie chose to ignore my complaint and stand up for Pedro Leon, whereby, she is
also liable for the same actions committed by her union representative, Pedro
Leon.
K. Bessida Taonda and Lassane Bonkoungou
From the observations of the people going in and out of their home, it's obvious
that Bessida Taonda and Lassane Bonkoungou has something secretive
happening inside their home. They have strange noises coming from the garage.
Whenever they leave and we are looking at our home security cameras, their cars
vanish in thin air. There are other times when they leave their home, the home
security picture of them will go black. Hardly ever are we able to catch their picture
on our security cameras. The strange thing about this is other vehicles go by the
home security camera and we are able to see them clearly without them vanishing]
L. We request an order from this court that will correct each individual defendant as to what the
law will find as their wrongful acts and also criminal behavior. They have conspired, they
have violated the 5" and 14" Amendments of the Constitution, they have violated Title VII,

and Discrimination Laws. We pray that the court order we be compensated for our injuries,

42

 
Case 2:19-cv-02535-JAM-DB Document1 Filed 12/17/19 Page 43 of 43

damages by reward of $800,000,000.00 and punitive damages, along with any other
provision that will be right and just for our sufferings.
Certificate and Closing
Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my
knowledge, information, and belief that this complaint (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation: (2) is supported by existing law or by a nonfrivoilous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if

specifically so identified, will likely have evidentiary support after a reasonable opportunity for

10

8]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule11.
A. For Parties Without an Attorney
| agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. | understand that my failure to keep a current address on file with

the Clerk’s Office may result in the dismissal of my case.

Date of Signing: _\2/ i /Z0\4

 
  

Signature of Plaintiff

 

Printed Name of James Conerly

  

Signature of Plaintiff

 

Printed Name of Plaintiff Carina Conerly

Signature of Plaintiff oe l
Printed Name of Plaintiff Marilyn Tillman-Coneriy V

 

43

 
